Reasons for Allowance
Claims 1-22 are allowed.
Claim 23 is cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to obfuscation of mobile applications based upon dynamic determination of obfuscation parameters comprising dynamic account attributes and one or more time-to-break or time-to-update obfuscation parameters. 

The closest prior art of record is Zargahi (US 8,725,745 B2). Zargahi teaches:
receiving, by the computer system, a mobile application that is to be installed on a plurality of mobile devices (Fig.2 items 202-208; 4:49 to 5:18, 5:33-40), each of the mobile devices associated with a corresponding account stored on the computer system, each account having one or more dynamic account attributes that change (3:62 to 4:5)

Candelore (US 2009/0210698 A1) is also of interest. Candelore teaches: 
determining, by the computer system, a first obfuscation scheme to be applied to the mobile application based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application (paras 29-30, 40, 43, 45)
generating a first obfuscated mobile application by obfuscating, by the computer system, the mobile application by applying the first obfuscation scheme to the mobile application (paras 29-30, 44, 46)

Reus (US 8,756,318 B1) is also of interest. Reus teaches: 
transmitting, by the computer system, over a network the first obfuscated mobile application to the mobile devices within the deployment group (7:28-33)

Therefore, the prior art does not teach, neither singly nor in combination the following:
dynamically determining, by the computer system, a first set of obfuscation parameters comprising the one or more dynamic account attributes and one or more time-to-break or time-to-update obfuscation parameters
identifying, by the computer system, a deployment group of mobile devices of the plurality of mobile devices for deploying the mobile application based on the first set of obfuscation parameters, the mobile devices of the deployment group being a portion of the plurality of mobile devices, each of the plurality of mobile devices associated with a different account, and each account associated with a different account holder, wherein the one or more dynamic account attributes are common to the mobile devices within the deployment group that is the portion of the plurality of mobile devices

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685